Citation Nr: 1815805	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-41 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  

3.  Entitlement to accrued benefits based upon a claim pending at the time of the Veteran's death.  

4.  Entitlement to death pension benefit effective September 1, 2014, based on income criteria.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the RO in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for an hypertensive heart disease, rated 60 percent disabling; nephropathy, rated 60 percent disabling; post traumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; paralysis of the fifth cranial nerve, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; right knee strain, rated 10 percent disabling; and erectile dysfunction evaluated as noncompensable.  

2. The Veteran died in August 2013, at the age of 65.  The immediate cause of death was accidental drowning.  

3.  The Veteran's cause of death was unrelated to service or a service-connected disability.  

4.  The Veteran was found to be totally disabled by reason of individual unemployability (TDIU) due to service-connected from February 26, 2008.  

5.  The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred almost 50 years after his separation from active duty service, and he was not a former prisoner of war (POW).

6.  At the time of the Veteran's death, he did not have a claim pending for any VA benefit.  

7.  The appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents beginning September 1, 2014.  



CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause or contribute substantially or materially to the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2017).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318; 38 C.F.R. § 3.22 (2017).

3.  The appellant has no legal entitlement to accrued benefits.  38 U.S.C. §§ 101, 5121; 38 C.F.R. §§ 3.57, 3.1000 (2017).

4.  Termination of VA death pension benefits effective September 1, 2014, was proper.  38 U.S.C. §§ 1503, 1541, 5107; 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, duty to assist notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A letter sent in July 2015 notified the appellant how to substantiate the claim.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The appellant also has actual knowledge of the conditions for which the Veteran was service connected at the time of his death.  

The evidence includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records, the Veteran's certificate of death, and lay evidence.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Regarding the claims for DIC under the provisions of 38 U.S.C. § 1318, entitlement to accrued benefits, and entitlement to death pension benefits, the facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The appellant contends that service connection is warranted for the cause of the Veteran's death.  She asserts that, while his death was listed as accidental drowning, the Veteran knew how to swim and he had several significant disabilities that were incurred as a result of service and for which service connection was established.  

Review of the record shows that the Veteran died in August 2013.  The death certificate lists the immediate cause of death as drowning.  No additional disabilities were listed on the certificate of death.  The death certificate indicates that no autopsy was performed.  The death was ruled an accident as a result of a fall from a boat.  

At the time of the Veteran's death, service connection was in effect for an hypertensive heart disease, rated 60 percent disabling; nephropathy, rated 60 percent disabling; post traumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; paralysis of the fifth cranial nerve, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; right knee strain, rated 10 percent disabling; and erectile dysfunction evaluated as noncompensable.  

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  Here, service connection for cause of death is not warranted because no competent evidence has been presented that the principal or contributory cause of the Veteran's drowning accident was the result of any of his service connected disabilities.  The death certificate notes the cause of death was accidental drowning from a fall from a boat.  While the appellant believes strongly that a service-connected disorder contributed to his drowning, she has offered no non-speculative evidence to suggest that this was the case, other than her sincere belief.  As noted in the death certificate, no autopsy was performed on the Veteran to support that a service connected disability was in any way implicated in the Veteran's death.

The evidence of record pertinent to this claim largely takes the form of the Veteran's medical treatment records relating to his numerous service-connected disabilities.  It is uncontested that the Veteran had heart disease, diabetes mellitus, peripheral neuropathy and PTSD.  All of these are significant disorders.  The question, however, is whether this caused his accident and death.  The assertion that the Veteran knew how to swim is not enough to substantiate that his service-connected coronary artery disease or another significant service-connected disorder was either the principal or contributory cause of his death.  It unfortunately amounts to speculation based on which a claim cannot be granted. 

As such, although the appellant's case is sympathetic in nature, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is thus not applicable, and service connection for cause of death is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


DIC Pursuant to 38 U.S.C. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a).

Review of the record shows that, at the time of the Veteran's death, he had been rated totally disabled due to his service connected either based on the combined ratings of his service-connected disabilities or based on his award of eligibility for TDIU since February 26, 2008.  In this regard, it is noted that he was found to be eligible for TDIU from February 26, 2008.  Thus his total rating was established less than ten years preceding his August 2013 death.  Furthermore, the Veteran died over 40 years after his separation from active duty service and he was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the claim for DIC under 38 U.S.C. § 1318 is denied as a matter of law. 

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits. A review of the record provides no evidence of a pending claim at the time of the Veteran's death in August 2013, and the appellant has not made a specific argument asserting that there was such a pending claim.  Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant.  Id.

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.

Eligibility for Death Pension as of September 1, 2014
 
Death pension is available to the surviving spouse of a veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C. §§ 101, 1521(j), 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2017). 

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2017).  The MAPR is published in Part I, Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is generally revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2017).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income that has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in their custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are therefore included as countable income. 

The types of income and expenses that are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2017).  The types of expenses excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income. 

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid by the individual, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses for which the surviving spouse received no reimbursement, such as through an insurance company.  Medical insurance premiums themselves, however, as well as the Medicare deduction, may be applied to reduce countable income.  

Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse's benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Income is counted toward the calendar year in which it is received.  See 38 C.F.R. § 3.260(a) (2017).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2017).  Thus, the appellant's eligibility will be judged on a proportionate income basis.  

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273(a) (2017).  In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1) (2017).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2017).

VA granted the appellant death pension benefits from the time of the Veteran's death until September 1, 2014.  They were terminated effective September 1, 2014, because appellant no longer met the income requirements set by law.  The appellant contends that she is entitled to death pension benefits due to her age and independence. 

The evidence demonstrates that the appellant is a surviving spouse with no dependents.  In an income verification report received from the appellant in August 2015, she indicated that she was in receipt of $922.00 per month in benefits from SSA.  She did not report having had unreimbursed medical expenses for the prior year.  In the Statement of the Case (SOC) furnished to the appellant in June 2016, VA counted the monthly payment from SSA in the amount of $1,009.90 (totaling $12,118.00 for the year), plus the $255 SSA death payment, as appellant's countable income for a total of $12,373.00 in countable income.  VA indicated that there was a reduction in the appellant's income using $834.00 in reported family medical expenses so that the calculated income was found to total $11,539.00.  Unlike prior years, the appellant had no last expenses such as funeral expenses that were previously utilized to reduce her income to below the MAPR threshold and, as noted, the appellant reported no unreimbursed medical expenses. 

As of December 1, 2013, the MAPR for death pension for a surviving spouse with no dependents was $8,485.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  As detailed above, the evidence reveals that the appellant's total income as of September 1, 2014, was in excess of this amount.  The appellant has not asserted that these figures are incorrect, or that VA has made any errors in calculation.  Thus, she does not meet the income requirements for death pension as of September 1, 2014.

 While the Board sympathizes with the appellant's case given the tragic loss from which it arises, payment of non-service connected death pension requires that the appellant's countable income is less than the annual MAPR rate determined by law.  VA is bound by the applicable law and regulations as written.  See 38 U.S.C. § 7104(c).  Here, the countable income was in excess of the applicable pension rate for death pension for a surviving spouse without dependents.  As such, the appellant's countable income exceeded applicable MAPR rates and termination of death benefits, effective September 1, 2014, was proper. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC under the provisions of 38 U.S.C. § 1318 is denied.  

Accrued benefits are denied.

Death pension benefit effective September 1, 2014, based on income criteria, is denied.  



____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


